Citation Nr: 0838932	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-34 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for rotator cuff tear with 
severe impingement syndrome of right shoulder as secondary to 
service-connected right wrist fracture, residuals, traumatic 
arthritis, and non union of carpal scaphoid.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
rotator cuff tear with severe impingement syndrome of right 
shoulder as secondary to service-connected right wrist 
fracture, residuals, traumatic arthritis, and non union of 
carpal scaphoid.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.

In a statement dated in July 2008, the veteran stated that he 
underwent VA treatment during the six months prior to the 
date of his statement.  Review of the claims file indicates 
that the veteran's most recent VA treatment records, with the 
exception of his November 2007 VA examination, are dated in 
April 2007.  Thus, treatment records from the VA medical 
center (VAMC) in San Juan, Puerto Rico, dated from May 2007 
to the present should be obtained.  Because VA is on notice 
that there are additional records that may be applicable to 
the veteran's claim and because these records may be of use 
in deciding the claim, these records are relevant and should 
be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file treatment records from the 
VAMC in San Juan, Puerto Rico, dated 
from May 2007 to the present.

2.  Readjudicate the claim of 
entitlement to service connection for 
rotator cuff tear with severe 
impingement syndrome of right shoulder 
as secondary to service-connected right 
wrist fracture, residuals, traumatic 
arthritis, and non union of carpal 
scaphoid, considering evidence 
submitted by the veteran subsequent to 
the July 2007 Statement of the Case, to 
include VA treatment records dated from 
May 2007 to the present, as well as any 
additional evidence added to the 
record.  If the action remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



